Level 3 Communications, LLC v Jiha (2018 NY Slip Op 04108)





Level 3 Communications, LLC v Jiha


2018 NY Slip Op 04108


Decided on June 7, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2018

Renwick, J.P., Richter, Webber, Kern, Moulton, JJ.


156255/16 6826 6825

[*1]Level 3 Communications, LLC (now known as Centurylink), et al., Plaintiffs-Appellants,
vJacques Jiha, et al., Defendants-Respondents.


Law Office of David M. Wise, Babylon (David M. Wise of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Neil Schaier of counsel), for respondents.

Judgment, Supreme Court, New York County (Martin Shulman, J.), entered December 8, 2017, dismissing the complaint pursuant to an order, same court and Justice, entered December 6, 2017, which granted defendants' motion to dismiss the complaint and denied plaintiffs' cross motion for summary judgment and to consolidate this action with their RPTL article 7 proceedings,
unanimously affirmed, without costs. Appeal from the order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
To the extent that plaintiffs challenge the tax assessments as excessive, unequal or unlawful, or that their real property was misclassified, the court properly determined that their exclusive remedy was a proceeding pursuant to RPTL article 7 (see  RPTL 700, 706; Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg , 78 NY2d 194, 204 [1991]). The court properly dismissed plaintiffs' remaining claims, including their speculative challenges to the method employed in the assessments and the constitutionality of the tax itself. Defendants' assessments were not palpably arbitrary or the product of invidious discrimination (see generally Trump v Chu , 65 NY2d 20, 25 [1985], appeal dismissed  474 US 915 [1985]).
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2018
CLERK